[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                September 9, 2005
                               No. 05-10908
                                                               THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                           Agency No. A78-502-897

CHUANHUA ZHENG,


                                                                 Petitioner,

     versus

U.S. ATTORNEY GENERAL,

                                                                 Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                              (September 9, 2005)

Before TJOFLAT, HULL and WILSON, Circuit Judges.

PER CURIAM:

     Petitioner Zheng is a native and citizen of China. He arrived in Charlotte,
North Carolina on December 23, 2002, and the Immigration and Naturalization

Service subsequently determined that he was inadmissible. On February 5, 2002,

he applied for asylum, withholding of removal under the Immigration and

Nationality Act (“INA”), and protection under the Convention Against Torture

(“CAT”). In his application he claimed that he had been beaten several times as a

result of his practice of the Falun Gong philosophy. He also claimed fear of

persecution if returned to China.

      An Immigration Judge (“IJ”) held a merits hearing on Petitioner’s

application on July 16, 2003. At the hearing, Petitioner withdrew his application

for asylum and withholding of removal, and sought only CAT relief. He testified

that if returned to China, he would be persecuted by the Chinese government for

leaving the country. He claimed that he would be sent to prison where he would be

beaten and deprived of food. On questioning by the IJ, Petitioner stated that he

would be mistreated if returned to China because he used a “snakehead” to leave

the country. The snakehead told him to claim asylum (on arriving in the United

States) based on Falun Gong, although it would not be a truthful claim.

      At the conclusion of the hearing, the IJ denied Petitioner’s application for

CAT protection. The IJ found that Petitioner failed to meet his burden of

establishing that it was more likely than not that he would be tortured upon his



                                          2
return to China,1 and that even if he were detained, there was no evidence that such

detention would be used to torture him.

       On August 1, 2003, Petitioner appealed the IJ’s decision to the Board of

Immigration Appeals (“BIA”). On November 8, 2004, the BIA affirmed the

decision without opinion, and on December 6, 2004, denied Petitioner’s motion for

reconsideration. Petitioner now seeks this court’s review of that decision.

       Petitioner contends that the IJ improperly applied In re J- E-, 23 I. & N. Dec.

291 (BIA 2002), because in this case (1) torture is widespread in China, (2) torture

is used as a matter of policy, (3) meaningful international oversight is lacking in

China, and (4) torture is a pattern and practice in China, rather than an “isolated

incident of mistreatment.” He says further that the IJ erred by ignoring

(1) descriptions in the record of widespread torture in China, and (2) his testimony

regarding his fear of torture if removed to China.

       Petitioner then argues that the IJ’s decision denying CAT relief was not

supported by substantial evidence because (1) the IJ ignored evidence in the record

that was inconsistent with his findings but favorable to Petitioner, including the

fact that first-time returnees to China are often given three months of incarceration

and detainees are often interrogated and tortured; (2) the IJ ignored evidence that



       1
         In fact, Petitioner provided the IJ with no evidence concerning specific threats against
him or that he had been tortured in the past.
                                                  3
China is a repressive regime and will ignore its own law and international law to

suit its own purposes; and (3) the country reports the IJ relied on were of

questionable credibility. He contends that the IJ overlooked evidence that torture

was pervasive and widespread in China, evidence of China’s flagrant violations of

human rights, and his testimony regarding his fear of torture if removed to China.

He concludes that this evidence established his eligibility for CAT relief.

      As an initial matter, we lack jurisdiction to consider Petitioner’s issues and

arguments regarding the merits of his CAT relief claim. Under § 242(a)(1), (b)(1)

of the INA, a petitioner has 30 days from the date of the final order of removal to

seek review in this court. 8 U.S.C. § 1252(a)(1), (b)(1). Petitioner failed to meet

this deadline by filing his petition for review with this court on February 22, 2005,

over three months from the issuance of the final order of removal on November 8,

2004. Since the statutory limit for filing a petition for review in an immigration

proceeding is “mandatory and jurisdictional,” it is not subject to equitable tolling.

See Stone v. INS, 514 U.S. 386, 405, 115 S.Ct. 1537, 1549, 131 L.Ed.2d 465

(1995) (construing the former 90-day period for filing a petition for review under

the INA § 106(a)(1), 8 U.S.C. § 1105a(a)). Furthermore, the filing deadline is not

suspended or tolled by the fact that Petitioner moved the BIA to reconsider its

decision 30 days after it issued the final order of removal. Id. at 395, 115 S.Ct. at

1544-45. Therefore, we do not have jurisdiction to review Petitioner’s claim as it
                                           4
relates to the final order of removal, and we dismiss the petition to the extent that

Petitioner challenges the BIA’s order affirming the IJ’s removal order.

      Turning to the motion for reconsideration, “[w]e review the BIA’s denial of

a motion to reconsider for abuse of discretion.” Assa’ad v. U.S. Att’y Gen., 332

F.3d 1321, 1341 (11th Cir. 2003). The BIA abuses its discretion when its decision

“provides no rational explanation, inexplicably departs from established policies, is

devoid of any reasoning, or contains only summary or conclusory statements.”

Mickeviciute v. INS, 327 F.3d 1159, 1162 (10th Cir.2003) (citation omitted).

      A “motion [for reconsideration] shall specify the errors of law or fact in the

previous order and shall be supported by pertinent authority.” 8 U.S.C.

§ 1229a(c)(6)(C) (2005). Motions to reconsider are disfavored, especially in a

removal proceeding, “where, as a general matter, every delay works to the

advantage of the [removable] alien who wishes merely to remain in the United

States.” INS v. Doherty, 502 U.S. 314, 323, 112 S.Ct. 719, 724-25, 116 L.Ed.2d

823 (1992) (discussing motions to reopen). “A motion to reconsider asserts that at

the time of the Board’s previous decision an error was made.” Zhao v. U.S. Dep’t

of Justice, 265 F.3d 83, 90 (2d Cir.2001) (citation omitted). When the BIA

reconsiders one of its prior decisions, “it takes itself back in time and looks at the

case as though a decision had never been entered. Thus, if it grants the motion, the

Board considers the case anew as it existed at the time of the original decision.” Id.
                                            5
      The BIA did not abuse its discretion by denying Petitioner’s motion for

reconsideration. The substance of the motion consisted of arguments that were or

could have been raised in Petitioner’s initial brief to the BIA. Additionally,

Petitioner has not shown that the BIA did not consider the evidence he claims it

overlooked. Therefore, the BIA did not abuse its discretion by denying the motion

for reconsideration, and we deny the petition to the extent it challenges that ruling.

      PETITION DISMISSED, in part, and DENIED, in part.




                                           6